Citation Nr: 0710113	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-33 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disorder. 

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right foot disorder. 

3.  Entitlement to service connection for a left knee 
disorder. 

4.  Entitlement to a compensable evaluation for kidney 
stones.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to April 
1985.  

The issue of entitlement to service connection for a low back 
disorder was previously denied by Department of Veterans 
Affairs (VA) rating decisions of November 1985 and August 
1996.  The veteran did not appeal those decisions within one 
year of notification thereof.  Subsequently, in a rating 
action of June 2001, the RO determined that new and material 
evidence had not been received to reopen the claim for 
service connection for a low back disorder.  And the veteran 
did not appeal that decision, either, within one year of 
being notified of it in June 2001.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 20.302, 20.1103 (2006).  

The veteran's claim of service connection for a right foot 
disorder was previously denied by the RO in June 2001.  The 
veteran did not appeal that determination within one year of 
the notice thereof, and that decision became final.  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of October 2002, by the San Diego, California, Regional 
Office (RO), which denied the veteran's attempt to reopen his 
claim of entitlement to service connection for a low back 
disorder and a right foot disorder.  The RO also denied the 
veteran's claims of entitlement to service connection for a 
left knee disorder, and a compensable evaluation for kidney 
stones, ureterolithiasis.  

On February 7, 2007, the veteran appeared at the Los Angeles 
RO and testified at a videoconference hearing before the 
undersigned Veterans Law Judge, sitting in Washington, DC.  
The veteran accepted this hearing in lieu of an in-person 
hearing.  A transcript of the videoconference hearing is of 
record.  


FINDINGS OF FACT

1.  In an unappealed decision of June 2001, the RO denied the 
veteran's attempt to reopen his claim of entitlement to 
service connection for a low back disorder.  

2.  The additional evidence received since June 2001 does 
not, by itself or considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim for service connection for a low back 
disorder.  

3.  In a June 2001 rating decision, the RO denied service 
connection for a right foot disorder.  The veteran did not 
appeal that decision, and it became final.  

4.  The additional evidence received since June 2001 does 
not, by itself or considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim for service connection for a right 
foot disorder.  

5.  A left knee disorder was not manifest in service and is 
not attributable to service.  Arthritis was not shown within 
the initial post-service year.  

6.  The veteran's kidney condition is productive of 
occasional colic.  


CONCLUSIONS OF LAW

1.  The evidence received since the June 2001 rating 
decision, denying service connection for a low back disorder, 
is not new and material; therefore, this claim cannot be 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.104(a), 3.156(a) (2006).  

2.  The evidence received since the June 2001 rating 
decision, wherein the RO denied the veteran's claim of 
entitlement to service connection for a right foot disorder, 
is not new and material; therefore, this claim cannot be 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.104(a), 3.156(a) (2006).  

3.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).  

4.  The criteria for a 10 percent rating for kidney stones, 
ureterolithiasis, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.3, Diagnostic Codes 7510, 7509. (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006) the Court 
held that the VCAA notice requirements of 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  The timing requirement 
enunciated in Pelegrini applies equally to all five elements 
of a service connection claim.  Id.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the VCAA requires that the VA notify the appellant of 
the evidence and information that is necessary to reopen the 
claim and that VA must notify the claimant of the evidence 
and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Furthermore, the Court held that the VCAA 
requires, when notifying the appellant of what is "material" 
evidence in the context of a claim to reopen, that the notice 
letter describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the request to reopen the claims for service connection for 
low back and right foot disorders.  The veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  In a VCAA letter of June 2002 the veteran was 
informed of what evidence was to be provided by him, what 
evidence the VA would attempt to obtain on his behalf, what 
evidence was to be provided by him, the evidence necessary to 
substantiate the claim for service connection for a right 
forearm injury, what is considered new evidence, and that for 
evidence to be considered "material" it must relate to an 
unestablished fact necessary to substantiate the claim.  In 
addition, the veteran was informed of the specific law 
applicable to the claim.  Another letter was issued in August 
2002.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Therefore, the Board finds that the VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also notes that to be consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b) (1).  In this case, the letters dated in 
June 2002 and August 2002 specifically described the evidence 
needed to establish entitlement and requested that the 
veteran send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the veteran's claims.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In this case, 
all identified medical records relevant to the issues on 
appeal have been requested or obtained.  VA provided the 
veteran with a medical examination in September 2002.  The 
available medical evidence is sufficient for an adequate 
determination of the veteran's claims.  Therefore, the Board 
finds that the VA has satisfied its duties to notify and to 
assist the claimant in this case.  No further assistance to 
the veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  

II.  Pertinent Laws, Regulations, and Court Precedents.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303 are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition. Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2006).  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  Since the veteran filed his 
application to reopen the claim for service connection for 
low back and right foot disorders after August 29, 2001, the 
Board will apply these revised provisions.  

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  


III.  Factual background.

The service medical records indicate that the veteran was 
treated for right renal calculus.  He was also seen on 
several occasions for complaints of low back pain.  In April 
1984, the veteran was seen for complaints of right ankle pain 
after falling downstairs, with non-specific foot pain; x-ray 
study of the right ankle and foot revealed no significant 
abnormalities.  In January 1985, the veteran was seen for 
complaints of painful right mid foot.  The assessment was 
plantar flexed talus, left foot.  In January 1985, the 
veteran was also diagnosed with cystitis.  On March 13, 1985, 
the veteran was seen for a follow up evaluation for low back 
pain and left foot pain; it was noted that his initial injury 
was one year ago when he twisted his left foot while running.  
He was placed on profile for low back pain.  

The veteran's initial claim for service connection (VA Form 
21-526) was received in April 1985.  In conjunction with his 
claim, the veteran was afforded a VA examination in October 
1985, at which time he reported a history of left Achilles 
tendon, with length discrepancy.  The veteran reported 
injuring his left foot while running.  He complained of 
current left foot pain with prolonged walking.  The veteran 
also complained of low back pain, which he claimed developed 
as a result of his foot disability.  It was noted that 
podiatry evaluation noted that the veteran had a plantar 
fixed talus of the left foot.  In addition, he complained of 
low back pain which more likely could be related to the foot 
condition.  

By a rating action of November 1985, the RO denied service 
connection for a left foot disorder and back pain secondary 
to a left foot abnormality.  By letter, dated in February 
2006, the veteran was informed of the denial of his claims 
and of his appellate and procedural rights.  He did not 
appeal that determination within one year of the notice.  

In August 1996, the veteran submitted a request to reopen his 
claims for service connection for a low back disorder and his 
foot disorder.  Submitted in support of his claims were 
duplicate service medical records, and copies of the 
veteran's Army Reserve Records.  An August 1996 rating 
decision determined that new and material evidence had not 
been received to reopen the claims of entitlement to service 
connection for a foot condition and low back pain.  The 
veteran was notified of that decision in September 1996; 
however, he did not appeal that determination within one year 
of the notice.  

Received in October 2000 was a statement in support of claim 
(VA Form 21-4138), wherein the veteran submitted a request to 
reopen his claim for service connection for a low back 
disorder; he also requested service connection for a right 
foot disorder.  

Of record are treatment reports from Kaiser Permanente, dated 
from May 1995 to February 2000.  These records show that the 
veteran received clinical evaluation and treatment for low 
back pain and a left foot disorder.  A treatment report, 
dated in February 2000, reflects diagnoses of tendonitis of 
the left foot, patellofemoral syndrome on the left, lumbar 
disc disease, and bilateral pes planus.  VA treatment 
reports, dated from October 1991 through February 2001, 
reflect treatment for a low back disorder, diagnosed as 
degenerative disk disease.  

By a rating action in June 2001, the RO denied the veteran's 
attempt to reopen his claim for service connection for a low 
back disorder.  The RO also denied the veteran's claim for 
service connection for a right foot and leg disability.  The 
veteran was notified of that decision by letter dated June 
28, 2001; however, he did not appeal that determination 
within one year of the notice.  

The veteran's request to reopen his claims of entitlement to 
service connection for a low back and right foot disorders 
was received in November 2001.  Submitted in support of the 
claim were VA outpatient treatment reports, dated from August 
2001 through June 2002, which show that the veteran has 
received ongoing clinical evaluation and treatment for a low 
back disorder, diagnosed as degenerative disc disease, and a 
left knee disorder.  

Of record are progress reports from a Massage Therapist, 
dated from December 2001 through July 2002, reflecting 
ongoing physical therapy provided to the veteran for 
complaints of low back and left knee pain.  

The veteran was afforded a VA compensation examination in 
September 2002.  The veteran indicated that his symptoms 
began since 1982; since then, he continues to have flare-ups, 
off and on, with mild burning with urination and pressure or 
sometimes pain in the flank, both right and left sides.  It 
was noted that his last physical examination was in the VA in 
April and he stated that everything was OK, except some 
crystals were found in his urine.  He denied a history of 
anemia; he states that he may be anemic about two years ago 
as he was told his blood levels were low.  He also denied a 
history of hematuria.  He denied a history of having been 
told he had blood in the urine.  However, he recalled an 
episode of having had dark brown urine for about two years in 
May of this year.  On examination, the abdomen was soft, non-
distended and non-tender with bowel sounds present.  There 
was no rebound or guarding.  There was no hepatosplenomegaly 
or ascites detectable.  There were no masses detected.  No 
CVA tenderness.  The veteran's gait was normal.  He was able 
to ambulate without the need for an assistive device.  The 
pertinent diagnosis was intermittent symptoms of dysuria and 
flank pain, with a prior history of kidney stones.  The 
examiner noted that the veteran related a history of having 
had possible recurrent kidney stones; he has had flank pain 
and dysuria off and on.  On examination, there was no 
evidence of CVA tenderness or suprapubic tenderness.  

VA progress notes, dated from April 2003 through July 2003, 
reflect ongoing evaluation for low back pain and right knee 
pain.  During a clinical visit in July 2003, it was noted 
that the veteran had bilateral knee pain.  

Of record is a medical statement from Dr. Gary K. Chong, 
dated in February 2004, indicating that the veteran was seen 
for chiropractic treatment in September 2003; at that time he 
complained of minimal, occasional lower back pain and 
discomfort.  The veteran indicated that prolonged standing, 
sitting and walking continued to aggravate his low back 
condition.  The veteran also complained of periodic sharp 
pain of his left knee, but he was able to participate with 
his normal daily activities.  

Also of record is a medical statement from Dr. Kathleen A. 
Sankey, dated in March 2004, indicating that he has been 
treating the veteran off and on since June 1997 for low back 
pain.  It was noted that he has consistently described the 
pain as centering in the lower back, radiating to the right 
of the spine along the sacrum.  Dr. Sankey indicated that 
they treated the veteran for pain of the left knee as well 
which was a more recent condition as compared to the pain of 
the lower back.  Dr. Sankey stated that it appeared that the 
condition of the lower back pain was chronic and may not 
resolve completely even with continued treatments.  

Received in May 2004 were private treatment reports, dated 
from January 2002 to December 2002, which show that received 
evaluation and treatment for his low back disorder.  

Of record is the report of an examination for surgical 
consultation, dated in December 2002.  The veteran complained 
of low back pain.  The veteran reported suffering an injury 
in August 1988 and in May 2000.  The veteran indicated that 
he has had continuous trauma to his low back since August 
1988 due to the type of work that he does and repetitive 
lifting.  The veteran also reported previous knee surgery in 
May 2001.  It was noted that the veteran was involved in a 
motor vehicle accident in 1989 or 1990.  Following an 
evaluation, the veteran was diagnosed with herniated disc at 
L5-S1.  

Received in August 2005 were VA progress notes, dated from 
September 1999 through June 2005.  These records show that 
the veteran received clinical attention and treatment for 
several disabilities, especially low back pain, right foot 
pain, and arthritis of the left knee.  During a clinical 
visit in June 2000, the veteran complained of back pain.  He 
reported a history of herniated disc.  The veteran reported 
injuring his back in 1982.  The veteran also reported 
temporary paralysis in his legs in 1996 due to back pain.  
The veteran indicated that he has had severe back pain since 
November 1999, while in Germany in the Reserves.  The veteran 
also reported that he injured his back on the job.  The 
diagnosis was herniated disc by history.  When seen in August 
2000, the veteran complained of a bunion on the right foot 
that was occasionally painful.  A February 2001 progress note 
reflects an assessment of degenerative disc disease and 
bunion right foot.  In April 2001, the veteran was diagnosed 
with left knee tendonitis and low back pain.  

Of record is an invoice, dated October 6, 2005, which 
indicates that the veteran was seen in an emergency room on 
that date for a Kidney infection.  

Additional VA progress notes, dated from June 2005 to January 
2006, reflect ongoing treatment for chronic low back pain and 
knee pain.  During a clinical visit in October 2005.  It was 
noted that he was seen the previous day for kidney problems; 
it was noted that he had CT done and was told that he had one 
small kidney stones.  The veteran was given prescription for 
Motrin and Vicordin but did not have money to fill orders.  
However, he passed a stone today and his pain has resolved.  
It was noted that, since the veteran had passed a stone and 
had no pain, no medication was indicated.  

At his personal hearing in February 2007, the veteran 
indicated that he developed pressure buildup in his kidney 
while out in the field in service in 1982; he started feeling 
a lot of pain on the right side.  The veteran indicated that 
he was taken to a hospital, where they simply recommended 
that he drink more fluids.  The veteran indicated that, after 
service, he continued to experience pain and discomfort in 
his kidneys; he reported having attacks approximately five to 
six times a year.  The veteran reported working off and on as 
a security officer; he noted that he had to miss work on 
several occasions because of the pressure caused by his 
kidneys filling up.  The veteran indicated that he injured 
his back in 1982 while working as a cargo specialist; he 
stated that he started lifting some duffel bags and shoving 
them inside the airplane when he developed low back pain.  
The veteran reported injuring his knee in 1982 during a 
command post run he noted that another soldier fell on him.  
The veteran also reported stepping on a curb with his right 
foot in 1982.  The veteran related that he was treated with 
physical therapy for his multiple orthopedic problems.  The 
veteran indicated that he underwent surgery on his left knee 
within two years after his discharge from service.  The 
veteran related that he has received continuous treatment for 
his back and knees.  


IV.  Legal Analysis-New and material evidence.

A.  New and material evidence-S/C for a low back disorder.

In this case, the RO denied the veteran's attempt to reopen 
his claim of entitlement to service connection for a low back 
disorder in June 2001; that decision was based on a finding 
that the veteran's back condition in service was acute and 
transitory with no permanent residual disability shown at the 
time of separation, and that he had not presented any 
additional evidence which suggested that a chronic low back 
disorder began in service or that the current degenerative 
disk disease was otherwise related to service.  In essence, 
at the time of the prior decision, there was evidence of post 
service disability, but no competent evidence of a nexus to 
service.  

The evidence received subsequent to June 2001 consists of VA 
medical records as well as private treatment reports, which 
show that the veteran continued to receive treatment for a 
low back disorder, diagnosed as degenerative disk disease.  
However, with the exception of the veteran's own statements, 
none of the evidence in any way suggests that the veteran's 
current low back disorder, to include degenerative disk 
disease, is related to his military service.  The fact that 
there was post service degenerative disc disease in the 
lumbar spine had previously been established.  Evidence that 
confirms a known fact is cumulative.  

Finally, the Board points out that any lay statements made by 
the veteran, to include testimony offered at his 
videoconference hearing, to the effect that he suffers from a 
low back disorder that is directly related to service, are 
insufficient to reopen his claim under 38 U.S.C.A. § 5108 
(West 2002).  These are essentially the same contentions that 
were made at the time of the prior decision, so merely 
reiterating them now is not new evidence.  See, e.g., Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  So, in the absence of any 
competent medical evidence indicating that the veteran has a 
low back disorder, including degenerative disk disease, which 
had it onset in military service the Board must conclude that 
new and material evidence sufficient to reopen the claim has 
not been submitted.  See 38 U.S.C.A. § 5108.  Accordingly, 
the benefit sought on appeal is denied.  

B.  New and material-S/C for a right foot disorder.

In this case, the RO denied the veteran's claim of 
entitlement to service connection for a right foot disorder 
in June 2001, based on a finding that while the records show 
post service treatment for complaints of a right bunion, 
there was no evidence of a chronic right foot disorder in 
service.  In essence, at the time of the prior decision, 
there was evidence of post service right foot disorder, but 
no competent evidence of a chronic foot disorder in service.  
As such, it was determined that there was no evidence of a 
chronic right foot disorder in service; as such, any current 
right foot disorder was neither occurred in or caused by 
service.  

The evidence received subsequent to June 2001 consists of a 
significant amount of medical records, including private 
treatment records, medical statements, and VA medical 
records, which show that the veteran continued to receive 
treatment for a right foot disorder.  These records reveal 
treatment for a painful bunion on the right foot.  While 
these records show that the veteran has a current right foot 
disorder, there is no evidence of a chronic right foot 
disorder in service, nor do these records link any current 
right foot disorder to the veteran's period of service.  The 
fact that there is a current right foot disorder, diagnosed 
as bunion of the right foot, had previously been established.  
Evidence that confirms a known fact is cumulative.  

Finally, the Board points out that any lay statements and 
testimony offered by the veteran to the effect that he 
suffers from a right foot disorder as a result of service are 
insufficient to reopen her claim under 38 U.S.C.A. § 5108 
(West 2002).  Essentially the same contentions were made at 
the time of the prior decision, so merely reiterating them 
now is not new evidence.  See, e.g., Reid v. Derwinski, 2 
Vet. App. 312 (1992).  The Board notes that the veteran lacks 
the expertise to provide an opinion that requires specialized 
knowledge, skill, experience, training or education, such as 
an opinion as to the etiology of any current right foot 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, the veteran's assertions are not deemed to be 
"new and material evidence" and cannot serve to reopen the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


V.  Legal Analysis-S/C for left knee.

Service-connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  In addition, service-connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  In order to establish service 
connection, a claimant must generally submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and arthritis is manifest to a compensable degree 
within a year thereafter, there is a rebuttable presumption 
of service origin, absent affirmative evidence to the 
contrary, even if there is no evidence thereof during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 1137 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Having carefully considered the evidence pertaining to this 
issue, the Board has concluded that service connection is not 
warranted for a left knee disorder.  In this regard, the 
Board notes that the service medical records are negative for 
complaints, diagnosis, or treatment for a left knee disorder.  
The first diagnosis of degenerative arthritis of the knees 
was made in April 2003, over 18 years after active service.  
While the veteran has asserted that he has had problems with 
his left knee since service, he is not competent to state the 
date of onset or etiology of degenerative arthritis of the 
left knee, nor is he competent to relate it to service.  See 
Espiritu, 2 Vet. App. at 494-95.  Also, the competent 
evidence does not relate the diagnosis of degenerative 
arthritis of the left knee to active service.  

In short, the evidence supporting the veteran's claim is his 
own assertion, and the competent evidence showing that he 
currently has degenerative arthritis of the left knee.  The 
evidence against the veteran's claim is that there is no 
record of a left knee disorder in service or within the first 
post-service year.  There is no competent evidence relating 
the reported continuity of symptomatology after service to 
the current disability.  In other words, the evidence shows 
that the veteran did not have a left knee disorder in 
service, nor was he diagnosed with degenerative arthritis of 
the left knee or within one year of separation from active 
service, and that his degenerative arthritis of the left knee 
is not otherwise related to active service.  Accordingly, a 
left knee disorder, to include arthritis of the left knee, 
was not incurred in or aggravated by service, nor may it be 
presumed to have so been incurred.  The preponderance of the 
evidence is against the claim, and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  


VI.  Legal Analysis-I/R Kidney stones.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2006).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2006).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2006).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The record indicates that the veteran's kidney stones, 
ureterolithiasis, are evaluated under Diagnostic Code 7510.  
Diagnostic Code 7510 provides for the evaluation of 
ureterolithiasis (i.e., stones or calculi of the ureter).  
Ureterolithiasis is to be rated as hydronephrosis, except 
that a 30 percent rating will be assigned when there is 
recurrent stone formation requiring one or more of the 
following: 1) diet therapy; 2) drug therapy; 3) invasive or 
noninvasive procedures more than two times per year.  

Diagnostic Code 7509 provides for the evaluation of 
hydronephrosis.  A 10 percent evaluation under this code is 
warranted with only an occasional attack of colic, where 
there is no infection and where catheter drainage is not 
required; a 20 percent evaluation is for application where 
there are frequent attacks of colic requiring catheter 
drainage; a 30 percent evaluation is warranted where there 
are frequent attacks of colic with infection (pyonephrosis) 
and impaired kidney function.  Finally, severe hydronephrosis 
is rated under the criteria for renal dysfunction.  

The veteran's statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability or an event.  However, symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In this regard, the medical evidence does not demonstrate 
that the veteran has been on diet therapy or drug therapy or 
has undergone invasive or noninvasive procedures for the 
ureterolithiasis.  During the recent VA examination in 
September 2002, the examiner did not report any calculi.  
However, the examiner noted that the veteran had intermittent 
symptoms of dysuria and flank pain.  After reviewing the 
record and with the benefit of the doubt in the veteran's 
favor, the Board finds that the veteran's ureterolithiasis 
results in occasional flank pain.  Accordingly, a 10 percent 
evaluation is warranted.  38 C.F.R. § 4.3.  

However, this same evidence does not support a rating in 
excess of 10 percent.  The evidence does not reflect that the 
veteran experiences frequent attacks of colic requiring 
catheter drainage.  Accordingly, a rating in excess of 10 
percent is not warranted.  



ORDER

The application to reopen a claim of entitlement to service 
connection for a low back disorder is denied.  

The application to reopen a claim of entitlement to service 
connection for a right foot disorder is denied.  

Service connection for a left knee disorder is denied.  

A 10 percent evaluation for kidney stones, ureterolithiasis, 
is granted, subject to the laws and regulations concerning 
the payment of monetary benefits.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


